 Case: 1:18-cr-00284 Document #: 315 Filed: 06/02/21 Page 1 of 1 PageID #:2194

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:18−cr−00284
                                                         Honorable Edmond E. Chang
John L Phillips, et al.
                                         Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 2, 2021:


        MINUTE entry before the Honorable Edmond E. Chang: The motion of Defendant
Phillips [310] for authorization to subpoena out−of−state witnesses for travel funds is
granted under 28 U.S.C. 1825(a). Emailed notice (eec)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
